                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     THERESA BROOKE,                                    Case No. 19-cv-06689-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER ADMONISHING PLAINTIFF'S
                                                 v.                                         COUNSEL PETER KRISTOFER
                                  10
                                                                                            STROJNIK
                                  11     INDEPENDENCE MENLO HOTEL
                                         OWNER LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On January 21, 2020, after plaintiff’s counsel failed to appear on behalf of his client at a

                                  15   show cause hearing, the Court issued a second order to show cause requiring Peter Kristofer

                                  16   Strojnik to explain why the Court should not impose monetary or other sanctions against him

                                  17   and/or his client for failure to comply with several notices issued by the Clerk of the Court, failure

                                  18   to respond to this Court’s order, and failure to appear at the first show cause hearing. Dkt. No. 18.

                                  19          Mr. Strojnik’s response to this second order is remarkable. While he purports to apologize

                                  20   for disregarding his obligations to the Court, he devotes the bulk of his response to criticizing

                                  21   defense counsel. Dkt. No. 19 ¶¶ 3-10. Mr. Strojnik even goes so far as to suggest that

                                  22   “[d]efendant’s counsel’s delay” and his own court-ordered appearance for the January 28, 2020

                                  23   show cause hearing will constitute a breach of the parties’ settlement agreement. Id. ¶ 11. This

                                  24   threat apparently inspired defense counsel to ask the Court to take the show cause hearing off

                                  25   calendar and not sanction Mr. Strojnik. Dkt. No. 22.

                                  26          To this date, after three Clerk’s notices and two Court orders, Mr. Strojnik has still not

                                  27   filed anything on behalf of his client indicating whether Ms. Brooke consents to or declines

                                  28   magistrate judge jurisdiction.
                                   1             Defense counsel’s conduct is utterly irrelevant to the matters raised in the Court’s orders to

                                   2   show cause. Nothing defense counsel did or did not do could possibly have prevented Mr.

                                   3   Strojnik from responding to the Clerk’s notices, responding to this Court’s order, or appearing for

                                   4   the show cause hearing. Mr. Strojnik gets one thing right in his show cause response: he has no

                                   5   excuse.

                                   6             The Court does not condone dilatory conduct by any party and appreciates that it does not

                                   7   have all the facts before it. However, the Court takes this opportunity to admonish Mr. Strojnik

                                   8   for his conduct that the Court has directly observed—i.e., the conduct that resulted in the two

                                   9   show cause orders and the unprofessional and irrelevant critique of defense counsel included in

                                  10   Mr. Strojnik’s January 21, 2020 show cause response. This is not the first time Mr. Strojnik has

                                  11   been admonished or sanctioned for unprofessional (and worse) behavior. See Brooke v. Sarang,

                                  12   No: 2:18-cv-01826-KJM-DB, 2019 WL 1281950 (E.D. Cal. Mar. 19, 2019) (sanctioning Mr.
Northern District of California
 United States District Court




                                  13   Strojnik for misconduct); In the Matter of Peter Kristofer Strojnik, No. 17-J-00133, Stip. Order of

                                  14   Reproval (State Bar Ct. of Cal. Sept. 26, 2018), http://members.calbar.ca.gov/courtDocs/17-J-

                                  15   00133.pdf; see also Brooke v. Peterson et al., 185 F. Supp. 3d 1203, 1206–07 (C.D. Cal. 2016)

                                  16   (describing Mr. Strojnik’s extremely disrespectful conduct before the court). The Court hopes and

                                  17   expects that Mr. Strojnik will take these admonitions seriously and that it will have no occasion to

                                  18   admonish him in the future.

                                  19             In view of defendant’s entreaty to vacate the January 28, 2020 hearing and to not impose

                                  20   sanctions on Mr. Strojnik or his client, the Court reluctantly vacates the hearing and discharges the

                                  21   January 21, 2020 show cause order.

                                  22             Mr. Strojnik shall provide a copy of this order to his client, Ms. Brooke.

                                  23             IT IS SO ORDERED.

                                  24   Dated: January 25, 2020

                                  25

                                  26
                                                                                                       VIRGINIA K. DEMARCHI
                                  27                                                                   United States Magistrate Judge
                                  28
                                                                                           2
